220 F.2d 443
Olan D. FISHER, a Veteran,v.SKELLY OIL COMPANY, a Corporation.
No. 4935.
United States Court of Appeals, Tenth Circuit.
March 17, 1955.

Appeal from the United States District Court for the District of Kansas.
William C. Farmer, U. S. Atty., Wichita, Kan., for appellant.
Gayle M. Pickens, and Horace S. Smith, Tulsa, Okl., and William F. Pielsticker, Wichita, Kan., for appellee.
Before PHILLIPS, Chief Judge, and MURRAH, Circuit Judge.
PER CURIAM.


1
Dismissed pursuant to stipulation of the parties.